Order of filiation of the Family Court, Westchester County, dated October 16, 1967, reversed, on the law and in the interests of justice, without costs, and new trial granted. The findings of fact in the court below are affirmed. Section 531 of the Family Court Act provides that at a trial of a paternity proceeding “the respondent shall not be compelled to testify.” It is the duty of the Trial Judge in such a proceeding to advise the respondent of this statute if the respondent is appearing without counsel. Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.